 



THIRD AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER, dated as of
November 4, 2013 (this “Amendment”), is by and among JAMBA, INC., a Delaware
corporation (the “Parent”), JAMBA JUICE COMPANY, a California corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”).

 

RECITALS

 

A.                Reference is made to the Credit Agreement, dated as of
February 14, 2012, as amended by the First Amendment to Credit Agreement, dated
as of November 1, 2012 and the Second Amendment to the Credit Agreement, dated
as of July 22, 2013 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among the Parent, the Borrower, and the Bank. Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement.

 

B.                 The Company has notified the Bank of the occurrence of an
Event of Default arising from the failure of the Credit Parties to comply with
the Minimum Fixed Charge Coverage Ratio in Section 6.2 of the Credit Agreement
for the fiscal quarter ending September 30, 2013 (the “Specified Event of
Default”).

 

C.                 The Borrower has requested certain amendments to the Credit
Agreement and for the Bank to waive the Specified Event of Default and the Bank
has agreed to make such amendments and to grant such waiver on the terms and
conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1              Amendments to Section 1.1 (Defined Terms) of the Credit
Agreement. Section 1.1 of the Credit Agreement is hereby amended as follows:

 

(a)                The definition of “Consolidated Leverage Ratio” is hereby
deleted in its entirety and replaced with the following:

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date plus
(ii) the product of Consolidated Rent Expense for the period of four fiscal
quarters ending on such date multiplied by eight, to (b) Consolidated EBITDAR
for the period of four fiscal quarters ending on such date, provided that, for
purposes of the calculation of the Consolidated Leverage Ratio as of any date
(i) Consolidated EBITDA of the Parent and its Subsidiaries shall exclude any
Consolidated EBITDA arising from stores owned by the Parent and its Subsidiaries
that have been disposed of as of such date as part of a refranchising program or
otherwise, and (ii) Consolidated Rent Expense shall exclude any Consolidated
Rent Expense attributable to any stores owned by the Parent and its Subsidiaries
that have been disposed of as of such date as part of a refranchising program or
otherwise.

 



 

 

 

(b)               The definition of “Fixed Charge Coverage Ratio” is hereby
deleted in its entirety and replaced with the following:

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA minus Capital Expenditures minus dividends and other
distributions (other than dividends paid on preferred stock), each for the
period of four fiscal quarters ending on such date, to (b) Consolidated Fixed
Charges as of such date; provided that, for the fiscal quarters ending
December 31, 2013, March 31, 2014 and June 30, 2014, Capital Expenditures for
purposes of this definition for the period of four fiscal quarters ending on
such dates shall be deemed to be actual Capital Expenditures for such period
minus $4,000,000 (but not to be less than zero).

 

1.2              Amendments to Section 6.1 (Maximum Consolidated Leverage Ratio)
of the Credit Agreement. Section 6.1 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

 

6.1 Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the last day of any fiscal quarter to be greater than the ratio set forth
below opposite such fiscal quarter (or opposite the period that includes such
fiscal quarter):

 

Period

Maximum Consolidated
Leverage Ratio

 

Fiscal quarter ending September 30, 2013 through the fiscal quarter ending
September 30, 2014 5.50 to 1.00 Fiscal quarter ending December 31, 2014 through
the fiscal quarter ending September 30, 2015 5.25 to 1.00 Each fiscal quarter
thereafter 5.00 to 1.00

 

 

1.3              Amendments to Section 6.3 (Minimum Consolidated Tangible Net
Worth) of the Credit Agreement. Section 6.3 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 



 

 

 

6.3 Minimum Consolidated Tangible Net Worth. Permit, at any time, Consolidated
Tangible Net Worth to be less than $20,000,000.

 

ARTICLE II

LIMITED WAIVER

 

The Bank hereby waives the Specified Event of Default; provided that the
foregoing waiver shall not be deemed to modify or affect the obligations of the
Credit Parties to comply with each and every other obligation, covenant, duty,
or agreement under the Credit Agreement and the other Credit Documents, in each
case as amended, from and after the date hereof. The waiver in this Article II
is a one-time waiver and shall not be construed to be a waiver of or in any way
obligate the Bank to waive any other Default or Event of Default under the
Credit Agreement and the other Credit Documents that may occur from and after
the date hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party hereby represents and warrants to the Bank as follows:

 

3.1              Representations and Warranties. After giving effect to this
Amendment, each of the representations and warranties of the Credit Parties
contained in the Credit Agreement and each other Credit Document is true and
correct in all material respects (except for such representations and warranties
that are qualified as to materiality, which shall be true and correct in all
respects) on and as of the date hereof with the same effect as if made on and as
of the date hereof (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct, or true and correct in all
material respects, as applicable, as of such date).

 

3.2              No Default. After giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.

 

3.3              Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the corporate
authority of each Credit Party, (ii) have been duly authorized by all necessary
corporate action of the each Credit Party, (iii) do not and will not violate any
provision of law, statute, rule or regulation to which any Credit Party is
subject or any judgment, order, writ, injunction, license or permit applicable
to any Credit Party, (iv) do not violate or breach any provision of the
governing documents of any Credit Party, and (v) do not violate or breach any
agreement or other instrument binding upon any Credit Party, in each case under
this clause (v) where such violation or breach, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

3.4              Governmental Approvals. The execution, delivery and performance
of this Amendment by each Credit Party do not require the approval or consent
of, or filing with, any Governmental Authority, except such approvals or
consents as have been obtained and are in full force and effect and such filings
as have been made.

 



 

 

 

3.5              Enforceability. This Amendment has been duly executed and
delivered by the each Credit Party and constitutes each Credit Party’s legal,
valid and binding obligation, enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity and
conflicts of laws or by bankruptcy, reorganization, insolvency, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights.

 

ARTICLE IV

CONDITIONS OF EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof (the “Third
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

 

(a)                The Bank shall have received from each party hereto either
(i) a counterpart of this Amendment signed on behalf of each Credit Party and
the Bank, or (ii) written evidence satisfactory to the Bank (which may include
facsimile or other electronic image scan transmission of a signed signature page
of this Amendment) that each such party has signed a counterpart of this
Amendment.

 

(b)               The Bank shall have received payment of an amendment fee in
the amount of $10,000.

 

(c)                The Bank shall have received payment of all other fees and
other amounts due and payable on or prior to the Third Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel to the Bank)
required to be reimbursed or paid by the Borrower under the Credit Agreement,
this Amendment or any other Credit Document.

 

ARTICLE V

AFFIRMATION OF OBLIGATIONS

 

5.1              Affirmation of Obligations. Each Credit Party hereby approves
and consents to the amendments contemplated by this Amendment and agrees that
its obligations under the Credit Documents to which it is a party shall not be
diminished as a result of the execution of this Amendment. This acknowledgement
by each Credit Party is made and delivered to induce the Bank to enter into this
Amendment, and each Credit Party acknowledges that the Bank would not enter into
this Amendment in the absence of the acknowledgements contained herein.

 

5.2              Liens. Each Credit Party hereby ratifies and confirms the grant
of a security interest in and Lien on the Collateral contained in the Security
Documents that were executed in connection with the Credit Agreement, which
security interest and Lien shall continue in full force and effect without
interruption.

 



 

 

 



ARTICLE VI

MISCELLANEOUS

 

6.1              Release. In consideration of the Bank’s willingness to enter
into this Amendment, the Credit Parties hereby release the Bank and each of its
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Credit Documents
on or prior to the date hereof.

 

6.2              Governing Law. This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

6.3              Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

 

6.4              Expenses. The Borrower agrees on demand (i) to pay all
reasonable fees and expenses of counsel to the Bank, and (ii) to reimburse the
Bank for all reasonable out-of-pocket costs and expenses, in each case, in
connection with the preparation, negotiation, execution and delivery of this
Amendment and the other Credit Documents delivered in connection herewith.

 

6.5              Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

6.6              Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

6.7              Construction. The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

6.8              Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 



 

[Signature Page to Follow]

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be executed by their duly authorized officers as of the date first
above written.

 

 

THE BORROWER:

 

JAMBA JUICE & COMPANY

 

[image_001.jpg]

 





 

 

 



 

THE BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

[image_002.jpg]

 





 

